Title: To John Adams from Elbridge Gerry, 14 January 1784
From: Gerry, Elbridge
To: Adams, John


          My dear Friend
            Annapolis 14th Jany 84
          The definitive Treaty is this Day ratified by Congress, & I have but a few Moments, by Colonel Hermer, who is charged with the Delivery thereof, to inform You that Mr Dana is arrived &  requested to attend Congress. I have suggested to some of my Friends the good policy of appointing him to a Seat in Congress, & to him the Advantages to be at this Time expected from the Measure; & I flatter myself, it will be adopted.
          The Dispatches by Mr Thaxter have been committed, & a Report is made for authorizing Yourself, Doctor Franklin & Mr Jay to negotiate Treaties with every power mentioned in your Letters. the general principles of the Treaties are stated in the report, conformable to which You are to be authorized to enter into them, without first reporting to Congress, as was proposed by the Resolutions of October last, past at princeton. those proceedings appeared to me calculated to defeat every Treaty & confine our Commerce to France & Holland, for after You had formed the projects, as they are called, & sent them to America, projects of another Nature would have been contrived here to have made Alterations which would have in Effect rendered null your proceedings. I hope the report will pass as it now stands & that You will be expeditious in the Business—
          I observe by your Letters that according to your Orders, You have reported your conferences to the Secretary of foreign affairs. your Information is useful, exceedingly so, but as the other Commissioners have not adopted the same Mode, I suspect they have not received similar Instructions, & that the original plan on this Side was, to discover to the other, your Communications; to prevent or destroy this Confidence You have there established, & to make this appear as an unfortunate Accident, which nevertheless ought to be attended with your recall. be this as it may, I think the Interest of yourself & Mr Jay is at this Time well supported in Congress— I have not Time to revise, much less to correct, & therefore must bid You adieu, after requesting my best Respects to Mr Jay his Lady & Mr Carmichael, if in paris— your Family was in Health by the last Letters from Home, but Doctor Cooper was given over by his Physicians— be assured my dear sir I am on every Occasion Yours / sincerely
          E. G.
          
            I shall propose to Congress a Resolution for approving in proper & honorable Terms the Negotiations of their plenipoes who negotiated the peace, but cannot say whether the Measure will be successful
          
        